Citation Nr: 1131026	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  11-00 049A	)	DATE
	)
	)




THE ISSUE

Whether the September 1996 Board decision denying service connection for posttraumatic stress disorder (PTSD) contained clear and unmistakable error (CUE).

(The issue of an effective date prior to March 31, 2000, for the grant of service connection for PTSD is the subject of a separate decision.)   




REPRESENTATION

Moving party represented by:  The American Legion






ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel  



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from May 1964 to February 1969.  

2.  In a January 2011 Informal Hearing Presentation, the Veteran's representative alleged that a September 1996 determination by the Board contained CUE, but did not raise the issue of CUE in an actual decision.    

3.  Neither the representative, nor the Veteran signed the Informal Hearing Presentation that contained the allegations of CUE.  



CONCLUSION OF LAW

Because the requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R.§ 20.1404(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a decision based on clear and unmistakable error must be in writing and must be signed by the moving party or that party's representative.  

The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable Department of Veterans Affairs file number; and the date of the Board of Veterans' Appeals decision to which the motion relates.  38 C.F.R. § 20.1404(a) (2010).

If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 C.F.R. § 20.1404(a) (2010).

In the January 2011 Informal Hearing Presentation, the Veteran's representative alleged that a September 1996 determination of the Board contained CUE.  

In September 1996, the Board remanded the claim of service connection for PTSD for further development and no decision was rendered at that time.  The Board did not issue a decision on the claim until May 1997.  

The regulations specifically prohibit a challenge to a non-final determination, including a remand.  See 38 C.F.R. § 20.1401(a); 20.1400(b).  

Furthermore, the regulations require that the Veteran or his representative include the date of the Board decision at issue.  The Veteran and his representative failed to provide the requisite information referable to a Board decision.  38 C.F.R. § 20.1404(a) (2000).  

Furthermore, a motion for revision of a decision on clear and unmistakable error must be signed by the moving party or the party's representative.  Neither the Veteran nor his representative signed the Informal Hearing Presentation which contained the allegations of CUE.  38 C.F.R. § 20.1404(a) (2010).  

Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(a) (2010), the motion is dismissed without prejudice.  



ORDER

The motion is dismissed without prejudice to refiling.



                       ____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, 
	Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.")  

This dismissal under 38 C.F.R. § 20.1404(a) (2010) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2010).  This dismissal removes your motion from the Board's docket, but you may refile the motion at a later date if you wish.


